DocuSign Envelope ID: 76DB4B26-7B68-450D-870F-648CEDAE4AFC
                                     Case 20-10256-KBO                              Doc 554               Filed 01/22/21                   Page 1 of 1


            United States Bankruptcy Court for the District of Delaware

                                                                        WITHDRAWAL OF CLAIM

                    Debtor Name and Case Number: Earth Fare, Inc. - Case No. 20-10256
                                                     Frangiosa Farms, LLC
                                                     PO Box 4322
                          Creditor Name and Address: Parker, CO 80134


                   Court Claim Number (if known): 10105

                                            Date Claim Filed: May 4, 2020

                        Total Amount of Claim Filed: $55,129.24

            I, the undersigned, am the above-referenced creditor, or an authorized signatory for the above-referenced
            creditor. I hereby withdraw the above-referenced claim and authorize the Clerk of this Court, or their
            duly appointed Claims Agent, to reflect this withdrawal on the official claims register for the above-
            referenced Debtor.

                        January 22, 2021
            Dated: ________________________                                                  ___________________________________
                                                                                                         Patrick R. Thesiong
                                                                                             Print Name: ________________________
                                                                                                                    Authorized Agent
                                                                                             Title (if applicable): __________________

             ------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
                                                                                   DEFINITIONS
            Debtor
            The person, corporation, or other entity that has filed a bankruptcy case is called the debtor.

            Creditor
            A creditor is any person, corporation, or other entity to which the debtor owed a debt.

            Proof of Claim
            A form filed with the clerk of the bankruptcy court where the bankruptcy case was filed, to tell the bankruptcy court how much the debtor owed a
            creditor (the amount of the creditor's claim).

                         ITEMS TO BE COMPLETED ON THIS WITHDRAWAL OF CLAIM
            Court, Name of Debtor and Case Number:
            Fill in the name of the federal judicial district where the bankruptcy case was filed (for example, Central District of California), the name of the
            debtor in the bankruptcy case, and the bankruptcy case number. If you received a notice of the case from the court, all of this information is near
            the top of the notice.

            Information about Creditor:
            Complete the section giving the name and address of the creditor that was listed on the previously filed Proof of Claim form.

            Information identifying the Claim that is to be withdrawn:
            Complete the section giving the court claim number, date claim was filed and total amount of claim filed to help identify the claim that is to be
            withdrawn.

            Sign and print the name and title, if any, of the creditor or other person authorized to file this withdrawal of claim (attach copy of power
            of attorney, if any).

            This form must be filed with the clerk of the bankruptcy court where the bankruptcy case was filed
            or, if applicable, with their duly appointed Claims Agent as per any procedure approved by the
            court in the above-referenced bankruptcy proceeding.
